Journal Entries (1829): Journal 4: (1) Rule to certify proceedings *p. 262; (2) judgment *p. 265.
Papers in File: (i) Petition for redress; (2) affidavit of Samuel Van Fossen; (3) affidavit of Porter P. Vanvalkenberg; (4) certificate of Washtenaw county clerk re deposit of plat, etc.; (5) certificate of deputy clerk of Lenawee County re deposit of survey; (6) affidavit of James Patchen; (7) affidavit of James T. Bor-land; (8) certificate of secretary of territory re deposit of survey; (9) copy of rule on treasurer to certify proceedings, admission of service; (10) treasurer’s return; (11) exceptions to return.
1824-36 Calendar, MS p. 178.